Lampert Capital Mkts., Inc. v ICMC Holdings LLC (2017 NY Slip Op 01469)





Lampert Capital Mkts., Inc. v ICMC Holdings LLC


2017 NY Slip Op 01469


Decided on February 23, 2017


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on February 23, 2017

Sweeny, J.P., Andrias, Manzanet-Daniels, Gische, Webber, JJ.


3205 152235/13

[*1]Lampert Capital Markets, Inc. formerly known as ICM Capital Markets Ltd., etc., Plaintiff-Appellant,
vICMC Holdings LLC, Defendant-Respondent.
ICMC Holdings LLC, Third-Party Plaintiff-Respondent,
vICM Capital Markets Ltd., et al., Third-Party Defendants.


Herrick, Feinstein LLP, New York (Jonathan L. Adler counsel), for appellant.
Baker & Hostetler LLP, New York (Tatiana Markel of counsel), for respondent.

Order, Supreme Court, New York County (Jennifer G. Schecter, J.), entered on or about January 13, 2016, which, to the extent appealed from as limited by the briefs, denied plaintiff and third-party defendants' motion for summary judgment on Lampert Advisors LLC's counterclaim for specific performance of a term sheet and dismissing defendant/third-party plaintiff's third counterclaim/third-party claim for unjust enrichment, unanimously affirmed, without costs.
The evidence does not establish as a matter of law that the parties intended the term sheet to be an enforceable agreement, rather than an agreement to agree (see Offit v Herman, 132 AD3d 409 [1st Dept 2015]).
In view of the foregoing, the unjust enrichment claim was
correctly sustained.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: FEBRUARY 23, 2017
CLERK